DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 20 objected to because of the following informalities: Claim 20 uses unclear terminology such as the limitation “an indication that a similar command should be generated....” The examiner asserts that this claim limitation should be rewritten to exclude the unclear term “should”, and simply be written as “an indication that a similar command be generated”. 
Additionally, the claim limitation “wherein the memory controller is constructed and arranged to store of each pair of management commands ...” appears to be incorrect. The examiner believes the claim should be reworded, to recite a limitation wherein the memory controller is constructed and arranged to store each pair of management commands ....” If the applicant asserts that the language is correct, please explain the proper interpretation for the claim language listed above.
Claim 8 is the corresponding method claim to device claim 20.
Claim 12 is objected to because of the following informalities: Claim 12 has an improper space before a comma in claim 12, line 7: “by a scheduler of the memory controller , an ....” The extra space should be removed.
Appropriate correction is required.

Claim Interpretation
Independent claim 12 refers to a “computer program product claim”, which can result in a software per se rejection if no physical structure is claimed. Examiner notes that this claim contains physical structure in the dynamic memory module, which is stated in the specification to refer to a hardware system (either AV or ADAS system for vehicles, see Specification paragraph [0057], accessing a dynamic memory module. The dynamic memory module may belong to an ADAS system or an AV system. The dynamic memory module may be LPDDR5 dynamic memory module --- or any other dynamic memory module). Additionally, the specification is written to explicitly exclude non-transitory interpretations. For example, see Specification paragraph [0165], Any reference to a system should be applied, mutatis mutandis to a method that is executed by a system and/or to a computer program product that stores instructions that once executed by the system will cause the system to execute the method. The computer program product is non-transitory and may be, for example, an integrated circuit, a magnetic memory, an optical memory, a disk, and the like.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recites the limitation "accessing a compressed representation of the group" in Claim 16, line 2.  There is insufficient antecedent basis for this limitation in the claim. The term “the group” is not previously defined, as each previous reference of a group term refers either to a first group of memory banks or a second group of memory banks. The examiner believes that this claim refers to the first group of memory banks, and that the applicant rewrite the claim limitation as “accessing a compressed representation of the first group of memory banks”.
Claim 4 is the corresponding method claim to device claim 16.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 10-15, 17-18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. (US Publication No. 2019/0339908 -- "Ware") in view of Yang et al. (US Publication No. 2002/0138687 -- "Yang").

Regarding claim 13, Ware teaches A device that comprises a memory controller; wherein the memory controller is constructed and arranged to: receive a set of access requests for accessing a dynamic memory module; (Ware paragraph [0032], In one embodiment, the t.sub.CC envelope is partitioned temporally into a set of partial t.sub.CC intervals (t.sub.CCp) that are allocated respective micro-threaded column transactions. In another embodiment, the t.sub.CC envelope is spatially partitioned, with data path resources between the memory device core and a host device (e.g., a memory controller) being subdivided and allocated to different micro-threaded column transactions. The memory controller is arranged to receive and manage access requests for a memory device. This can include a dynamic memory module, among other various types of memory devices, see Ware paragraph [0106], Also, the memory device 803 may be one of multiple memory devices disposed on a memory module and coupled to a buffering circuit via a set of point-to-point links (or a multi-drop path) convert the access requests to a set of commands, wherein the set of commands comprise (a) a first sub-set of commands that are related to a first group of memory banks, and (b) a second sub-set of commands that are related to a second group of memory banks; (Ware paragraph [0031], In embodiments described herein, the data transfer capacity of a dynamic random access memory (DRAM) device over a given t.sub.CC interval, a metric referred to herein as a t.sub.CC envelope, is subdivided and allocated to multiple column access transactions, thereby reducing the amount of data transferred in any one transaction, yet maintaining the peak memory bandwidth of the DRAM device. Referring to FIG. 1, for example, instead of following a conventional, single-threaded approach of dedicating each t.sub.CC envelope to a single column access transaction as shown at 90, the t.sub.CC envelope is partitioned to enable transfer of multiple smaller sets of data in response to multiple micro-threaded column requests as shown at 92. By reducing the column transaction granularity in this manner, the effective bandwidth of the DRAM may be substantially increased over the single-threaded approach as multiple data objects of interest may be specifically addressed in different micro-threaded column access transactions and returned within a given t.sub.CC interval, rather than merely a single data object and its potentially superfluous neighboring data. The access requests are A request and its corresponding operation are referred to collectively herein as a transaction. Also, some transactions may include multiple component requests and operations. In the case of a DRAM device, for example, a complete data access transaction may be specified by a row-activation request, one or more column access requests and a precharge request. A row activation request is directed to a bank and row of the memory device 100 (e.g., specified by bank and row addresses included with the request) and is serviced by enabling the contents of the row to be output onto the bit lines of the bank and thereby transferred into a page buffer (e.g., a storage structure formed by latching sense amplifiers coupled respectively to the bit lines). Column access requests are directed to a bank and column of the memory device 100 (e.g., specified by bank and column addresses included with the request) and are serviced by reading or overwriting data in column-address-specified sub-fields (columns) within the page buffer for the specified bank. After the column accesses directed to an open page (i.e., page buffer content) are completed, a precharge operation may be carried out to precharge the bit lines of the subject bank in preparation for subsequent row activation) schedule an execution of the second sub-set to be interleaved with the execution of the first sub-set; and (Ware paragraph [0065], Referring to the depiction of memory device 100 in FIG. 7 and the row activation pipeline 251A shown in FIG. 8, a first row activation request 253 initiates activation of bank B0, row `z` (i.e., "Rz" in FIG. 7, "Act B0-Rz" in FIG. 8). One t.sub.CC interval later (i.e., four 1.25 ns request intervals later at the exemplary 1.6 Gb/s request path signaling rate shown), a second activation request 255 initiates activation of bank B1, row `y` (Act B1-Ry). Note that, while two row activation requests 253, 255 are received within a single t.sub.RR interval, the two requests are directed alternately to even and odd banks (B0 and B1 in this example) and therefore do not conflict. A predetermined time after receipt of the B0-Rz activation request 253, a first micro-threaded column access request 257 specifying a read at bank B0, column `a` is received (i.e., Rd B0-Ca), as shown in column access pipeline 251B. Commands to different/distinct columns or rows (i.e., different sub-sets of commands) can be interleaved with each other in order to alternate execution) wherein the memory controller is constructed and arranged to execute the set of commands according to the schedule  (Ware paragraph [0064], FIGS. 7 and 8 illustrate an exemplary sequence of micro-threaded memory transactions that may be performed in the memory device 100 of FIG. 2 ... it follows that row activation operations directed alternately to the odd and even bank sets may be executed in sub-intervals within the overall t.sub.RR interval, referred to herein as partial t.sub.RR intervals, t.sub.RRp. Further, because distinct sets of column decoders and distinct data path resources are provided for the even and odd bank sets, micro-threaded column operations directed to the activated rows in alternate bank sets may be executed one after another within a single t.sub.CC interval referred to herein as partial t.sub.CC intervals, t.sub.CCp. Through this approach, decoder and data path resources within the memory device 100 that are used at approximately 50% duty in single-threaded mode (i.e., using either the even-bank resources or the odd-bank resources for a given row or column operation) are used concurrently in the micro-threaded mode to support micro-threaded column access operations. The memory controller can execute the set of commands as described above according to given timing intervals for each distinct set of commands).
Ware does not teach wherein a scheduler of the memory controller is constructed and arranged to: schedule an execution of the first sub-set.
However, Yang teaches wherein a scheduler of the memory controller is constructed and arranged to: schedule an execution of the first sub-set; (Yang paragraph [0003-0004], The memory in the SDRAM is organized in banks. Typically, the number of memory banks may range from 4 to 16 or more. Corresponding to each of these SDRAM banks, there is a memory request queue in the MCU. A memory request basically involves a Row Address Strobe (RAS) command and a Column Address Strobe (CAS) command for accessing data in a memory bank. The MCU has a request scheduler and a RAS/CAS generator which will process requests for all the memory banks in an orderly and timely manner. For correct and efficient SDRAM access, ensuring correct timing of issuing these RAS/CAS commands is critical. Yang teaches explicitly the act of having a memory controller construct and arrange a scheduled execution of a given sub-set of commands that are corresponding to a particular memory bank).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ware with those of Yang. Yang teaches explicitly the act of having a memory controller construct and arrange a scheduled execution of a given sub-set of commands that are corresponding to a particular memory bank. This improves the functioning of the system The memory in the SDRAM is organized in banks. Typically, the number of memory banks may range from 4 to 16 or more. Corresponding to each of these SDRAM banks, there is a memory request queue in the MCU. A memory request basically involves a Row Address Strobe (RAS) command and a Column Address Strobe (CAS) command for accessing data in a memory bank. The MCU has a request scheduler and a RAS/CAS generator which will process requests for all the memory banks in an orderly and timely manner. For correct and efficient SDRAM access, ensuring correct timing of issuing these RAS/CAS commands is critical. In a SDRAM, after a single memory access, each bank has to perform a precharge operation for memory refresh before a new RAS command can be sent. This means that there is no new memory request to this bank during the precharge operation. However, while one bank is busy doing the precharge, the request scheduler could initiate a RAS command for another bank. A SDRAM will have many memory banks and, correspondingly, a MCU will be handling as many request queues. The request scheduler of the MCU must resolve all timing conflicts among different banks and sort through the legal combinations in time so that the RAS and CAS commands are formed and issued at the right time for each and every bank).

Claims 1 and 12 are the corresponding method and product claim for device claim 13. They are rejected with the same references and rationale.

Regarding claim 14, Ware in view of Yang teaches The device according to claim 13, wherein the first and second groups of memory banks belong to multiple memory banks of the dynamic memory module; (Ware paragraphs [0032-0034], The t.sub.CC envelope may be subdivided into more or fewer spatial and/or temporal partitions in other embodiments. Also, the multiple micro-threaded column access requests serviced in a partitioned t.sub.CC interval may be directed to an open page of the same storage bank, to open pages of different storage banks, or any combination thereof. Also, in one embodiment, more densely pipelined row operations are used to enable sub-banks within a partitioned bank architecture to be separately addressed, in effect, increasing the number of banks within the memory device and enabling each of multiple micro-threaded column accesses, serviced within the same t.sub.CC interval, to be directed to an independently selected bank, row and column. FIG. 2 illustrates an embodiment of a memory device 100 in which various types of micro-threaded column operations may be performed. The memory device 100 is assumed, for purposes of description, to be a DRAM device, but may alternately be any type of memory device having multiple storage arrays that share addressing and/or data path resources in a manner that imposes timing constraints on sequential accesses directed to the different storage arrays. The multiple memory banks can be contained within a dynamic memory module, as described above) and wherein the dynamic memory module is constructed and arranged to impose a time gap between consecutive input output accesses to a same group of memory banks (Ware paragraph [0003], Although dynamic random access memory (DRAM) remains the memory of choice for a broad class of computing and consumer electronics applications, DRAM core access times have not scaled with memory bandwidth demand. For example, the minimum time between activation of different storage rows in the same storage bank, t.sub.RC, remains in the neighborhood of 40 nanoseconds for predominant core technologies; a substantial access time penalty for processors operating at gigahertz frequencies. Other core access times such as the minimum time between activation of rows in different banks of a multi-bank array, t.sub.RR, and minimum time between column access operations (i.e., read or write operations at a specified column address) in the same row, t.sub.CC, have also been slow to improve. There exists a time gap for consecutive accesses to a same memory bank. Also see Ware paragraph [0019], FIGS. 16 and 17 illustrate a memory device and an exemplary sequence of micro-threaded memory operations in which separate row and column addresses are used to access sub-banks in each of four storage bank quadrants of the memory device within a single t.sub.CC interval).

Claim 2 is the corresponding method claim for device claim 14. It is rejected with the same references and rationale.

Regarding claim 15, Ware in view of Yang teaches The device according to claim 13, wherein the scheduler of the memory controller is constructed and arranged to schedule the execution of the first sub-set by accessing the first sub-set without accessing, by the scheduler, the second sub-set (Ware claim 8, The memory device of claim 2, wherein the memory device further comprises a data interface to transfer data with the memory controller via links, using respective, mutually-exclusive subsets of the links to transfer data in association with the back-to-back column accesses to banks within different ones of the bank groups. When the memory controller arranges the command execution, the access of the command subsets is done exclusively, meaning only one will be accessed at a given time. For further description of accessing only a single sub-set of commands, also see Ware paragraph [0031], Referring to FIG. 1, for example, instead of following a conventional, single-threaded approach of dedicating each t.sub.CC envelope to a single column access transaction as shown at 90, the t.sub.CC envelope is partitioned to enable transfer of multiple smaller sets of data in response to multiple micro-threaded column requests as shown at 92. By reducing the column transaction granularity in this manner, the effective bandwidth of the DRAM may be substantially increased over the single-threaded approach as multiple data objects of interest may be specifically addressed in different micro-threaded column access transactions and returned within a given t.sub.CC interval, rather than merely a single data object and its potentially superfluous neighboring data).

Claim 3 is the corresponding method claim for device claim 15. It is rejected with the same references and rationale.

Regarding claim 17, Ware in view of Yang teaches The device according to claim 13, wherein the scheduler of the memory controller is constructed and arranged to schedule the execution of the second sub-set by adding, to each scheduler decision about a timing of execution of a first command of the first sub-set, another decision regarding a timing of an execution of a second command of the second sub-set, so that the execution of the second command immediately follows the execution of the first command (Ware paragraphs [0034-0035], FIG. 2 illustrates an embodiment of a memory device 100 in which various types of micro-threaded column operations may be performed. The memory device 100 is assumed, for purposes of description, to be a DRAM device, but may alternately be any type of memory device having multiple storage arrays that share addressing and/or data path resources in a manner that imposes timing constraints on sequential accesses directed to the different storage arrays. Thus, t.sub.CC constraints and t.sub.RR constraints herein may alternatively be other types of memory access constraints that, together with signaling path bandwidth, define corresponding data transfer envelopes. For example, the t.sub.CC envelope partitioning described herein is intended as an instance of more general partitioning of any data transfer envelope defined by an resource-imposed time constraint and signaling path bandwidth. Also, with regard to the timing constraint itself, such constraint may be defined to be a minimum time necessary to avoid resource conflicts within the memory device (e.g., to ensure proper operation), plus an optional tolerance time to account for statistical variation in the time required for circuits and/or signal paths to reach a desired state. A timing constraint may also be enforced or otherwise defined by a timing signal such as a clock signal or strobe signal and thus may be expressed as minimum number of transitions of such timing signal that are to transpire between back-to-back operations in order to avoid resource conflicts within the memory device. As previously mentioned, the scheduled execution of the Referring to the depiction of memory device 100 in FIG. 7 and the row activation pipeline 251A shown in FIG. 8, a first row activation request 253 initiates activation of bank B0, row `z` (i.e., "Rz" in FIG. 7, "Act B0-Rz" in FIG. 8). One t.sub.CC interval later (i.e., four 1.25 ns request intervals later at the exemplary 1.6 Gb/s request path signaling rate shown), a second activation request 255 initiates activation of bank B1, row `y` (Act B1-Ry). Note that, while two row activation requests 253, 255 are received within a single t.sub.RR interval, the two requests are directed alternately to even and odd banks (B0 and B1 in this example) and therefore do not conflict. A predetermined time after receipt of the B0-Rz activation request 253, a first micro-threaded column access request 257 specifying a read at bank B0, column `a` is received (i.e., Rd B0-Ca), as shown in column access pipeline 251B. Commands to different/distinct columns or rows (i.e., different sub-sets of commands) can be interleaved with each other in order to alternate execution).

Claim 5 is the corresponding method claim for device claim 17. It is rejected with the same references and rationale.

Regarding claim 18, Ware in view of Yang teaches The device according to claim 17, wherein the second command and the first command have a same operand (Ware paragraph [0034], FIG. 2 illustrates an embodiment of a memory device 100 in which various types of micro-threaded column operations may be performed. The memory device 100 is assumed, for purposes of description, to be a DRAM device, but may alternately be any type of memory device having multiple storage arrays that share addressing and/or data path resources in a manner that imposes timing constraints on sequential accesses directed to the different storage arrays. Thus, t.sub.CC constraints and t.sub.RR constraints herein may alternatively be other types of memory access constraints that, together with signaling path bandwidth, define corresponding data transfer envelopes. For example, the t.sub.CC envelope partitioning described herein is intended as an instance of more general partitioning of any data transfer envelope defined by an resource-imposed time constraint and signaling path bandwidth. Also, with regard to the timing constraint itself, such constraint may be defined to be a minimum time necessary to avoid resource conflicts within the memory device (e.g., to ensure proper operation), plus an optional tolerance time to account for statistical variation in the time required for circuits and/or signal paths to reach a desired state. A timing constraint may also be enforced or otherwise defined by a timing signal such as a clock signal or strobe signal and thus may be expressed as minimum number of transitions of such timing signal that are to transpire between back-to-back operations in order to avoid resource conflicts within the memory device. As described in Ware, the two back-to-back operations/commands utilize the same addressing and data path resources, as well as the same command type, which would constitute the same operand).

Claim 6 is the corresponding method claim for device claim 18. It is rejected with the same references and rationale.

Regarding claim 22, Ware in view of Yang teaches The device according to claim 13, wherein the scheduler of the memory controller is constructed and arranged to schedule the execution of the first sub-set by grouping together access requests that are associated with a same row of a memory bank of the first group of memory bank (Ware paragraph [0058], For example, upon decoding a row activation request having the bank address and row address fields shown in request 207 of FIG. 4, the request decoder 301 may output the row address and bank address onto the row bus 315 along with a control value that indicates an activation operation and then, depending on whether the activation request is directed to an even or odd bank (e.g., determined by inspection of the least significant bit (LSB) or other bit or bits of the bank address), assert an even-row strobe signal 321A (ERS) or odd-row strobe signal 321B (ORS) to load the address and control values from the row bus 315 into the even-bank row control registers 305A, 305B or odd-bank row control registers 307A, 307B. Address and control values loaded into even-bank row control registers 305 are supplied to the even-bank row decoders for the group A and group B sub-banks (i.e., row decoders 113.sub.0 and 113.sub.2 of FIG. 2) via signal paths 111.sub.0 and 111.sub.2, respectively, and address and control values loaded into odd-bank row control registers 307 are supplied to the odd-bank row decoders for the group A and group B sub-banks via signal paths 111.sub.1 and 111.sub.3. In one embodiment, the delivery of address and control values via paths 111 initiates the indicated row operation (e.g., activation or precharge) within the corresponding row decoder so that row operations are effectively initiated in response to assertion of the even-row strobe signal 321A and odd row strobe signal 321B (i.e., when the corresponding registers 305 and 307 are updated). In alternative embodiments, the even-row strobe signal 321A and odd-row strobe signal 321B (or other control signals derived therefrom or independently generated) may be output to the row decoders to initiate row operations therein.  The controller can schedule commands for a given memory region to be grouped together by the commands/access requests corresponding to the same memory row).

Claim 10 is the corresponding method claim for device claim 22. It is rejected with the same references and rationale.

Regarding claim 23, Ware in view of Yang teaches The device according to claim 13, wherein the memory controller comprises a command converter that is constructed and arranged to schedule an execution of the second sub-set (Yang paragraph [0003-0004], The memory in the SDRAM is organized in banks. Typically, the number of memory banks may range from 4 to 16 or more. Corresponding to each of these SDRAM banks, there is a memory request queue in the MCU. A memory request basically involves a Row Address Strobe (RAS) command and a Column Address Strobe (CAS) command for accessing data in a memory bank. The MCU has a request scheduler and a RAS/CAS generator which will process requests for all the memory banks in an orderly and timely manner. For correct and efficient SDRAM access, ensuring correct timing of issuing these RAS/CAS commands is critical. Yang teaches explicitly the act of having a memory controller construct and arrange a 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ware with those of Yang. Yang teaches explicitly the act of having a memory controller construct and arrange a scheduled execution of a given sub-set of commands that are corresponding to a particular memory bank. This improves the functioning of the system by allowing for more organized and structured command executions to occur and prevents events such as command interference where multiple commands from the same region can be executed all at once, which can overload the processing system, among other potential ramifications (Yang paragraphs [0003-0005], The memory in the SDRAM is organized in banks. Typically, the number of memory banks may range from 4 to 16 or more. Corresponding to each of these SDRAM banks, there is a memory request queue in the MCU. A memory request basically involves a Row Address Strobe (RAS) command and a Column Address Strobe (CAS) command for accessing data in a memory bank. The MCU has a request scheduler and a RAS/CAS generator which will process requests for all the memory banks in an orderly and timely manner. For correct and efficient SDRAM access, ensuring correct timing of issuing these RAS/CAS commands is critical. In a SDRAM, after a single memory access, each bank has to perform a precharge operation for memory refresh before a new RAS command can be sent. This means that there is no new memory request to this bank during the precharge operation. However, while one bank is busy doing the precharge, the request scheduler could initiate a RAS command for another bank. A SDRAM will have many memory banks and, correspondingly, a MCU will be handling as many request queues. The request scheduler of the MCU must resolve all timing conflicts among different banks and sort through the legal combinations in time so that the RAS and CAS commands are formed and issued at the right time for each and every bank).



Claim 11 is the corresponding method claim for device claim 23. It is rejected with the same references and rationale.


Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware in view of Yang as applied to claim 1 and 13 above, and further in view of Sarkar et al. (US Publication No. 2020/0004588 -- "Sarkar").

Regarding claim 16, Ware in view of Yang in further view of Sarkar teaches The device according to claim 13, wherein the scheduler of the memory controller is constructed and arranged to schedule the execution of the first sub-set by accessing a compressed representation of the group (Sarkar paragraph [0008], a method for scheduling a set of non-preemptive tasks in a multi-robot environment, the method comprising: defining, a plurality of tasks, wherein each the plurality of tasks is a non-preemptive task characterized by an execution time, a specified time interval for completing the non-preemptive task and a performance loss function per time unit; partitioning, by a scheduling technique, the plurality of tasks into a set of schedulable tasks and a set of non -schedulable tasks, wherein the set of schedulable tasks comprise a subset of tasks to be executed within a predefined time interval and having a maximum performance loss value, and wherein the set of non -schedulable tasks comprise a subset of tasks failing to execute within the predefined time interval and with a low performance loss value; and scheduling, in a pre-defined order, the plurality of tasks partitioned by performing a plurality of steps wherein the plurality of steps comprise: (i) sorting, by the scheduling technique, the plurality of tasks partitioned in non-increasing order of one or more performance loss values corresponding to the plurality of tasks partitioned; (ii) scheduling the set of schedulable tasks in the multi-robot environment by assigning at least one of the set of schedulable tasks to each robot amongst a plurality of robots operating in the multi-robot environment by implementing a compaction mechanism, wherein the scheduling comprises: (a) determining, by the scheduling technique, a possibility of execution of each of the set of schedulable tasks in the multi-robot environment; (b) determining, by the scheduling technique, a possibility of scheduling a set of pre-assigned tasks amongst the plurality of robots, wherein the set of pre-assigned tasks comprise one or more tasks other than the set of schedulable tasks and the set of non -schedulable tasks; and (c) scheduling, by the compaction mechanism, the set of schedulable tasks in the multi-robot environment upon determining the possibility of execution of each of the set of schedulable tasks and the possibility of scheduling the set of pre-assigned tasks. Here, the execution of the given sub-set of commands is done by the scheduling component 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ware and Yang with those of Sarkar. Sarkar teaches scheduling the execution of a sub-set of commands by accessing a compressed representation of the sub-set of commands. The act of using a compressed representation has numerous benefits, most of which save processing requirements or memory usage by minimizing the overall amount of data that needs to be transmitted or operated on via multiple steps (Sarkar paragraph [0008], (c) scheduling, by the compaction mechanism, the set of schedulable tasks in the multi-robot environment upon determining the possibility of execution of each of the set of schedulable tasks and the possibility of scheduling the set of pre-assigned tasks; and (iii) scheduling, by a list -scheduling technique, the set of non -schedulable tasks amongst the plurality of robots; categorizing, by the scheduling technique, one or more schedulable tasks amongst the set of schedulable tasks as a non -schedulable task upon determining either one of: (i) a least possibility of the execution of each of the schedulable task amongst the set of schedulable tasks; or (ii) a least possibility of scheduling the set of pre-assigned tasks; performing, based upon the one or more performance loss values corresponding to the plurality of tasks, a load balancing of the plurality of tasks partitioned, to optimize the scheduling of the set of non-preemptive tasks in the multi-robot environment; performing iteratively, the step of identification of the one or more non -schedulable tasks by implementing the scheduling technique, until each the set of non -schedulable tasks is scheduled in the multi-robot environment. Also see paragraph [0068], Thus, the proposed disclosure by implementing the scheduling technique, help in an identification of any of tasks (amongst the plurality of tasks) that may result in a minimum performance loss, if delayed for some time. At the end of the second phase, the proposed methodology load balances tasks amongst the plurality of robots so improve makespan and avoid exhaustion of any of the plurality of robots. As discussed above, the idle robot picks up or selects the task t.sub.i from an overloaded robot only upon ensuring a possibility of non-violation of tasks already scheduled. Thus, the proposed methodology improves makespan without any comprise in the overall performance loss in the multi-robot environment of the multi-processors system).

Claim 4 is the corresponding method claim for device claim 16. It is rejected with the same references and rationale.


Claims 7-9 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware in view of Yang as applied to claim 1 and 13 above, and further in view of Yeh et al. (US Publication No. 2016/0011785 -- "Yeh").

	Regarding claim 19, Ware in view of Yang in further view of Yeh teaches The device according to claim 13, wherein the memory controller is constructed and arranged to convert the access request to commands by generating pairs of management commands; wherein each pair of management commands comprises (a) a first management command that is associated with the first group of memory banks, and (b) a second management command that is associated with the second group of memory banks;  and store each pair of management commands in a compressed form (Yeh paragraph [0009], An exemplary example of the present invention provides a data management method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module includes a plurality of physical erasing units and a plurality of logical units for mapping to at least a part of the physical erasing units, and each of the physical erasing units includes a plurality of physical programming units. The data management method includes: dividing each of physical programming units into a data bits area and a spare bits area, receiving a first write command and first data corresponding to the first write command, and generating first data management information corresponding to the first data according to the first write command and the first data. The data management method also includes: determining whether the first data is compressible, and generating first data compression information corresponding to the first data according to a determination result. The data management method further includes: if the first data is compressible, compressing the first data to generate first compressed data, programming the first compressed data and the first data management information corresponding to the first data into a first data bits area of a first physical programming unit among the physical programming units, and programming the first data compression information into a first spare bits area of the first physical programming unit; and if the first data is incompressible, programming the first data into the first data bits area of the first physical programming unit, and programming the first data compression information and the first data management information into the first spare bits area of the first physical programming unit. Yeh teaches a process of converting access requests to management data commands, which can each be associated with a given memory bank (in Yeh these are memory logical units for a flash memory device), which can then be compressed or decompressed as the user desires).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ware and Yang with those of Yeh. Yeh teaches a process of converting access requests to management data commands, which can each be associated with a given memory bank (in Yeh these are memory logical units for a flash memory device), which can then be compressed or decompressed as the user desires. This allows for a far improved management system to control the data operation and the organization/usage of data stored in the memory units (Yeh paragraph [0006], In an example where a control circuit of a flash memory storage apparatus supports compression functions (i.e., functions that compress data stored by a host system and writes the compressed data into a flash memory), if data management information corresponding to the compressed data is also stored into a spare bits area of a physical programming unit already stored with that compressed data, a space of the spare bits area of the physical programming unit stored with the compressed data is reduced accordingly. This reduces a space for storing an error checking and correcting code, and thereby sacrifices an error checking and correcting capability. Therefore, how to effectively manage related information for compressing data has become one of the major subjects for person skilled in the art. The present invention is directed to a data management method, and a memory control circuit unit and a memory storage apparatus using the same, and capable of effectively managing information for compressing data in order to increase a use efficiency of the space in the memory).

Claim 7 is the corresponding method claim for device claim 19. It is rejected with the same references and rationale.

	Regarding claim 20, Ware in view of Yang in further view of Yeh teaches The device according to claim 19, wherein the memory controller is constructed and arranged to store of each pair of management commands in the compressed form by storing, for each pair, (a) a single management command that is associated with one of the first and second groups of memory bank, (Yeh paragraph [0009], An exemplary example of the present invention provides a data management method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module includes a plurality of physical erasing units and a plurality of logical units for mapping to at least a part of the physical erasing units, and each of the physical erasing units includes a plurality of physical programming units. The data management method includes: dividing each of physical programming units into a data bits area and a spare bits area, receiving a first write command and first data corresponding to the first write command, and generating first data management information corresponding to the first data according to the first write command and the first data. The data management method also includes: determining whether the first data is compressible, and generating first data compression information corresponding to the first data according to a determination result. The data management method further includes: if the first data is compressible, compressing the first data to generate first compressed data, programming the first compressed data and the first data management information corresponding to the first data into a first data bits area of a first physical programming unit among the physical programming units, and programming the first data compression information into a first spare bits area of the first physical programming unit; and if the first data is incompressible, programming the first data into the first data bits area of the first physical programming unit, and programming the first data compression information and the first data management information into the first spare bits area of the first physical programming unit. Yeh teaches a process of converting access requests to management data commands, which can each be associated with a given memory bank (in Yeh these are memory logical units for a flash memory device), which can then be compressed or decompressed as the user desires) and (b) an indication that a similar command should be generated for the other group of memory banks of the first and second groups of memory bank (Ware paragraph [0042], In the embodiment of FIG. 3, each of the sub-banks B0-A to B7-A includes a storage array 145 and page buffer 147 coupled to one another via bit lines 169. Referring to detail view 165, the storage array 145 is formed by memory cells 170 arranged in rows and columns. Each column of memory cells 170 is coupled via a bit line 169 to a respective sense amplifier 168 within page buffer 147, and each row of memory cells is coupled via a word line 166 to a row decoder 113 (or component thereof). In the particular embodiment shown, each memory cell 170 is a DRAM memory cell formed by a transistor switch (e.g., having a drain coupled to bit line 169 and a gate coupled to word line 166) and a capacitive storage element coupled between the source of the transistor switch and a cell plate reference or other reference node. Memory cells of other types and configurations may be used in alternative embodiments. As discussed above, during a row activation operation, a word line is activated, and contents of the storage cells 170 coupled to the word line (i.e., the word-line selected row) are enabled onto the bit lines 169 and thereby transferred to the page buffer 147. During a precharge operation, the open page (i.e., content of the page buffer) is closed and the bit lines 169 precharged in preparation for activation of another row. Refresh operations may be performed in rows of a given sub-bank or set of sub-banks through combinations of activation and precharge operations. The teachings of Ware involve an indication of wordline/memory groupings being paired and coupled to each other in order to generate matching/similar commands for a given sub-bank or set of sub-banks).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ware and Yang with those of Yeh. Yeh teaches a process of converting access requests to management data commands, which can each be associated with a given memory bank (in Yeh these are memory logical units for a flash memory device), which can then be compressed or decompressed as the user desires. This allows for a far improved management system to control the data operation and the organization/usage of data stored in the memory units (Yeh paragraph [0006], In an example where a control circuit of a flash memory storage apparatus supports compression functions (i.e., functions that compress data stored by a host system and writes the compressed data into a flash memory), if data management information corresponding to the compressed data is also stored into a spare bits area of a physical programming unit already stored with that compressed data, a space of the spare bits area of the physical programming unit stored with the compressed data is reduced accordingly. This reduces a space for storing an error checking and correcting code, and thereby sacrifices an error checking and correcting capability. Therefore, how to effectively manage related information for compressing data has become one of the major subjects for person skilled in the art. Also see Yeh paragraph [0008], The present invention is directed to a data management method, and a memory control circuit unit and a memory storage apparatus using the same, and capable of effectively managing information for compressing data in order to increase a use efficiency of the space in the memory).

Claim 8 is the corresponding method claim for device claim 20. It is rejected with the same references and rationale.

Regarding claim 21, Ware in view of Yang in further view of Yeh teaches The device according to claim 20, wherein the management commands comprise a refresh command, a pre-charge command and an activate command (Ware paragraph [0042], During a precharge operation, the open page (i.e., content of the page buffer) is closed and the bit lines 169 precharged in preparation for activation of another row. Refresh operations may be performed in rows of a given sub-bank or set of sub-banks through combinations of activation and precharge operations. As shown in Ware, the command can be any of the three listed above).

Claim 9 is the corresponding method claim for device claim 21. It is rejected with the same references and rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136